Judgment reversed and a new trial granted, with costs to abide the event, upon the ground that the evidence in this case created a question of fact as to the nature of the relationship between defendant-respondent and defendant trucker. It, therefore, was error for the trial court to charge that defendant trucker was an independent contractor as a matter of law (Johnson v. B. T. K. Petroleum Co., 289 N. Y. 101). No opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Froessel, Van Voorhis, Burke and Foster.